Citation Nr: 0216732	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
degenerative joint disease of the lumbosacral and thoracic 
spine.

3.  Entitlement to service connection for right shoulder 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to January 
1963, and from March 1963 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to the veteran's 
active military duty.

2.  Post-traumatic degenerative joint disease of the 
lumbosacral and thoracic spine is related to the veteran's 
active military duty.

3.  Right shoulder degenerative joint disease is related to 
the veteran's active military duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002).

2.  Post-traumatic degenerative joint disease of the 
lumbosacral and thoracic spine was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.

3.  Right shoulder degenerative joint disease was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was signed into law in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's decision in the 
veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  These statutory and regulatory 
changes are liberalizing and are applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The veteran has been provided with VA examinations in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing service connection, and he has submitted 
pertinent evidence in support of these claims.  

The Board finds that the statement of the case provided the 
veteran with adequate notice of what the law requires to 
award entitlement to service connection for bilateral hearing 
loss, post-traumatic degenerative joint disease of the 
lumbosacral and thoracic spine, and right shoulder 
degenerative joint disease.  The veteran further was provided 
adequate notice that VA would help him secure evidence in 
support of this claim if he identified that evidence.  
Additionally, he was provided notice of, and he reported for, 
VA examinations.  The statement and supplemental statement of 
the case also provided notice to the veteran of what the 
evidence of record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify him what 
evidence would be secured by VA and what evidence he should 
secure is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The law provides that service connection may be established 
for a disability incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss

Service medical records in 1965 reveal that the veteran's 
right ear sustained three lacerations after being hit with a 
bottle.  The lacerations were sutured and "good healing" 
was subsequently noted.  In May 1970, the veteran complained 
that he could not hear out of his left ear.  On examination, 
his left ear drum was inflamed.  The diagnosis was early 
otitis media.  In July 1970, the veteran complained of a 
continuing problem hearing from his left ear.  On 
examination, the tympanic membrane was clear.  A consultation 
by an ear, nose, and throat specialist found the "right 
[sic]" tympanic membrane retracted and fixed.  A 
myringectomy was performed, followed by aspiration of serous 
fluid.  It was noted that hearing had improved.  The 
impression was chronic serous otitis media of the left ear.  
Audiograms in August 1974, February 1976, and March 1978, 
reported puretone thresholds in both ears that indicate 
normal hearing for VA purposes.  38 C.F.R. § 3.385 (2002).  

Private medical records from R. M. Moore, M.D., dated from 
December 1999 to May 2000, indicate treatment for gouty 
arthritis, degenerative disc disease, hypertension, and 
hypercholesterol.  Dr. Moore stated that there was a high 
probability that bilateral hearing loss was related to the 
veteran's military service, due to documentation of a left 
ear injury in 1970, and the subsequent documentation of the 
onset of loss, hypoacusis, at that time.  Dr. Moore noted 
that the hearing loss had retrogressed.  

At a VA examination conducted in November 2000, the veteran 
gave a history of noise exposure while working in an engine 
room, without ear protection while in the service.  He also 
reported working on a gun mount while in service.  After 
service, he reported a history of occupational noise exposure 
as a machinist, but stated he wore hearing protection.  
Puretone testing in the right and left ears initially 
revealed a moderately severe to severe hearing loss, but upon 
reinstruction, the puretone thresholds were obtained at a 
lower level.  The examiner stated that the hearing evaluation 
revealed poor reliability, consistent with a possible 
nonorganic hearing loss.  The examiner noted that a Stenger 
at 1000 Hertz in the left ear was positive, which suggested 
that the veteran was malingering or exaggerating his hearing 
thresholds.  The examiner concluded that "if [the veteran] 
does have hearing loss, it is unlikely that the hearing loss 
was related to active military service due to a normal 
hearing evaluation obtained on his discharge. . . ."

The Board has considered the opinion of Dr. Moore that there 
was a "high probability" that the veteran's hearing loss 
was related to military service.  However, there is no 
evidence of record that Dr. Moore reviewed the veteran's 
medical records, and the treatment records from Dr. Moore are 
negative for any complaints, findings, or treatment for 
hearing loss.  Furthermore, there is no evidence of record 
that Dr. Moore was aware of the veteran's post service 
occupational noise exposure.  The VA examiner in 2000, 
however, examined the veteran, provided an audiogram, and 
reviewed all medical records.  Thus, the examiner was 
familiar with both the veteran's medical history, his current 
medical condition, and the basis of the claim of service 
connection.  This rationale is consistent with the evidence 
in the claims file showing no evidence of hearing loss on 
service discharge, and no findings or complaints of bilateral 
hearing loss for more than 20 years after service discharge.  
Accordingly, the Board finds the VA examiner's opinion to be 
more probative than the opinion proffered by Dr. Moore.  As 
such, service connection for bilateral hearing loss is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lumbosacral and Thoracic Spine

The veteran's service medical records revealed lumbosacral 
strain in August 1969.  Prior to service discharge, an 
examination of the spine conducted in March 1978 was normal.

At a VA examination in July 1989, the veteran complained of 
low back pain.  No findings or diagnosis regarding the back 
were made.  Thereafter, the veteran complained of low back 
pain at a VA examination in September 1989, particularly on 
rising in the morning.  Examination of the lumbar spine 
revealed recumbent straight leg elevation was to 70 degrees, 
bilaterally, and forward flexion was to 90 degrees.  No 
diagnosis regarding the back was made.  At a VA examination 
in January 1992, the veteran complained of low back pain.  
Examination of the lumbar spine revealed bilateral recumbent 
straight leg elevation to 60 degrees; forward flexion to 60 
degrees; and extension, lateral flexion, and rotation to 20 
degrees.  No diagnosis regarding the back was made.

Private medical records from Dr. Moore dated from December 
1999 to May 2000, indicate treatment for gouty arthritis, 
degenerative disc disease, hypertension, and 
hypercholesterol.  The veteran complained of chronic back 
pain, and midline tenderness was reported.  Dr. Moore opined 
that it was "almost a certainty" that the low back pain 
documented in the medical records from 1977, was related to 
the veteran's military service.  Dr. Moore noted that the 
findings with regard to the back were more consistent with an 
injury, and that the arthritic process had "persisted and 
retrogressed over time."

At a VA examination was conducted in December 2000, the 
veteran stated that while he was on active military duty he 
served on a destroyer and was stationed on a gun mount where 
he lifted bullets.  He stated that he experienced low back 
pain as a result of lifting these heavy objects, and that he 
continued to experience this pain.  On examination, the 
lumbosacral spine exhibited a marked loss of lordosis, with 
muscle spasm.  Lumbar motion was reported as markedly 
limited, and straight leg raising was positive.  X-rays of 
the lumbar spine revealed spurs at the anterolateral margin 
of the lumbosacral area, as well as mild and moderate 
narrowing of disc spaces.  The final diagnoses included post-
traumatic arthritis of the thoracic and lumbosacral spine 
"which is more likely than not secondary to this veteran's 
initial injury sustained during the time of active duty."

Only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the VA 
examiner in 2000 examined the veteran, and reviewed his 
medical records.  Thus, the examiner was familiar with the 
veteran's medical history, his current medical condition, and 
the basis of the claim for service connection.  No competent 
medical evidence is on file that explicitly refutes the 
examiner's opinion that the current back disorder is related 
to service.  Consequently, the Board must accept the 
examiner's conclusion as correct.  Accordingly, service 
connection for post-traumatic degenerative joint disease of 
the lumbosacral and thoracic spine is warranted.

Right Shoulder

Service medical records reveal that the veteran complained of 
right shoulder pain in 1977.  No specific findings or 
diagnosis were made with regard to the right shoulder.  An 
assessment of questionable arthritis was offered in August 
1977.  Prior to service discharge, an examination of the 
upper extremities conducted in March 1978 was normal.

Private medical records from Dr. Moore dated from December 
1999 to May 2000, indicate treatment for gouty arthritis, 
degenerative disc disease, hypertension, and 
hypercholesterol.  There were no complaints reported 
regarding the veteran's right shoulder.  Dr. Moore concluded 
that it was "almost a certainty" that the right shoulder 
pain documented in the medical records from 1977, was related 
to the veteran's military service.  Dr. Moore stated that the 
findings with regard to the back were consistent with an 
injury, and that the arthritic process had "persisted and 
retrogressed over time."

At a VA examination was conducted in December 2000, the 
veteran stated that while he was on active military duty he 
served on a destroyer and was stationed on a gun mount where 
he lifted bullets, and experienced right shoulder pain as a 
result of lifting these heavy objects.  The veteran 
complained that he continued to experience this pain.  On 
examination of the right shoulder, limitation of motion, with 
pain was found.  X-rays of the right shoulder indicated 
osteoarthritis.  The final diagnoses included post-traumatic 
arthritic changes of the right shoulder "which is more 
likely than not connected to this veteran's active duty 
responsibilities of lifting heavy objects."

As noted above, only independent medical evidence may be 
considered to support Board findings, and the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin, 1 Vet. App. at 175.  Here, the VA 
examiner in 2000 examined the veteran, and reviewed his 
medical records.  There is no competent medical evidence of 
record that explicitly refutes the examiner's opinion that 
the current right shoulder disorder is related to service.  
Accordingly, service connection for right shoulder 
degenerative joint disease is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for post traumatic degenerative joint 
disease of the lumbosacral and thoracic spine is granted.

Service connection for right shoulder degenerative joint 
disease is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

